Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 2-21, as originally filed 17 DEC. 2020, are pending and have been considered as follows:

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2020 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. US 10036576 B1 and claim 1-15 of US 10816240 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations in the present case are contained within the claims of the issued patents.

Response to Amendment
The amendment to the claims filed 17 DEC. 20 does not comply with the requirements of 37 CFR 1.121(c). Claim 19 appears to include an incorrect status identifier of “(Previously presented)" as this claim appears to be new.
This claim should have the correct status identifier of --(New)--. 
Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by i.e., without any underlining.
(4) When claim text shall not be presented; canceling a claim.
(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

However, rather than mail a Notice of Non-Compliant Amendment (37 CFR 1.121), and to facilitate an advancement of prosecution, the Examiner will examine the amended claims as presented 17 DEC. 2020. Applicant is cautioned that any future response must present the correct status identifiers or the Examiner will be forced to send a Notice of Non-Compliant Amendment (37 CFR 1.121).

Claim Objections
Claim 7, 10 objected to because of the following informalities:  
Cl. 7 ln. 1: after "claim 2," insert --wherein--
Cl. 10 ln. 1: after "claim 9", insert --wherein--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 2-3, 7, 9-10, 16 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lukito US 10526786 B2.
As per claim 2 Lukito teaches a tiered mounting system, comprising: 
a base plate (carrier bracket 704, FIG. 7B) including: 
a planar portion (bottom-most horizontal member extending left to right, FIG. 7B) having an upper surface, the upper surface defining a plane, and 
a mounting guide rail (first guide 706, FIG. 7B) that abuts and protrudes from the upper surface substantially orthogonal to the plane; and
an object mount connector (beam 100, FIG. 7B) having a longer length direction (direction extending vertically in FIG. 7B) than a width direction (direction extending horizontally in FIG. 7B), the object mount connector including: 
a first connection section (connection section protruding to the right, FIG. 7B) that protrudes, along the longer length direction, from a first sidewall, 
a second connection section (connection section protruding downward, FIG. 7B) that protrudes, along the width direction, from a second sidewall that abuts and is substantially orthogonal to the first sidewall (see "abuts" and "orthogonal", FIG. 7B), and 
wherein the first connection section is configured to mount to the mounting guide rail in a first position where the longer length direction extends substantially orthogonal to the plane of the upper surface (see "configured to mount… first position" and "longer length direction extends substantially orthogonal" FIG. 7B), and 


As per claim 3 Lukito teaches the limitation according to claim 2, wherein the base plate (carrier bracket 704, FIG. 7B)  is configured to be mounted on a surface, the planar portion having one or more through-holes (see holes, FIG. 7A) sized to accommodate a surface fastener to secure the base plate (carrier bracket 704, FIG. 7B)  against the surface, and wherein the mounting guide rail (first guide 706, FIG. 7B) extends transversely to the planar portion (see FIG. 7B).  

As per claim 7 Lukito teaches the limitation according to claim 2, --wherein-- the object mount connector (beam 100, FIG. 7B) having a plurality of mounting ridges, and 
wherein a first portion of the plurality of mounting ridges are on the first connection section that protrudes from the first sidewall, and 
a second portion of the plurality of mounting ridges are on the second connection section that protrudes from the second sidewall.  

As per claim 9 Lukito teaches a tiered mounting system, comprising: 

a planar portion (bottom-most horizontal member extending left to right, FIG. 7B) having one or more through-holes sized to accommodate a surface fastener to secure the base plate against the surface (see holes, FIG. 7A), and 
a mounting guide rail (first guide 706, FIG. 7B) that abuts and protrudes substantially orthogonal to the planar portion; and 
an object mount connector (beam 100, FIG. 7B) having a longer length direction (direction extending vertically in FIG. 7B) than a width direction (direction extending horizontally in FIG. 7B), the object mount connector including: 
a first connection section (connection section protruding to the right, FIG. 7B) that protrudes, along the longer length direction, from a first sidewall, 
Lee &H ayes'4 s244-OOO8usc2a second connection section (connection section protruding downward, FIG. 7B) that protrudes, along the width direction, from a second sidewall of the object mount connector that abuts and is substantially orthogonal to the first sidewall (see "abuts" and "orthogonal", FIG. 7B), and 
wherein the first connection section is configured to mount to the mounting guide rail in a first position where the longer length direction extends substantially orthogonal to the planer portion of the base plate (see "configured to mount… first position" and "longer length direction extends substantially orthogonal" FIG. 7B), and 


As per claim 10 Lukito teaches the limitation according to claim 9, --wherein-- the object mount connector (beam 100, FIG. 7B) having a plurality of mounting ridges (see "mounting ridges", two each on an upper, left, lower, and rightward facing sides, FIG. 7B), 
wherein a first portion of the plurality of mounting ridges are on the first connection section that protrudes from the first sidewall (connection section protruding to the right, FIG. 7B; this is recognized as extending from a first sidewall), and 
wherein a second portion of the plurality of mounting ridges are on the second connection section that protrudes from the second sidewall (connection section protruding downward, FIG. 7B; ; this is recognized as extending from a second sidewall).  

As per claim 16 Lukito teaches a tiered mounting system, comprising: 
a base plate (carrier bracket 704, FIG. 7B) including a mounting guide rail (first guide 706, FIG. 7B); and 

a first connection section (connection section protruding to the right, FIG. 7B) that protrudes, along the longer length direction, from a first sidewall, 
a second connection section (connection section protruding downward, FIG. 7B) that protrudes, along the width direction, from a second sidewall that abuts and is substantially orthogonal to the first sidewall, and
wherein the first connection section is configured to mount to the mounting guide rail in a first position where the longer length direction extends vertically (see FIG. 7B), and 
the second connection section is configured to mount to the mounting guide rail in a second position where the width direction extends vertically (see FIG. 7B).  

Allowable Subject Matter
Claim 4-6, 8, 11-15, and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 4-5 and 12-13, the inclusion of a first and second fastener hole passing through the first and second connector section sized for 
Regarding claims 6, 8, 11, 14-,15, and 17-21, the inclusion of a first and second rail wall defining a track therebetween sized for allowing passage of a body of a fastener and preventing passage of a head of a fastener therethrough appears novel when combined with the limitations of the independent claims
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635